DRINKER BIDDLE & REATH LLP One Logan Square, Ste. 2000 Philadelphia, PA19103 Telephone:215-988-2700 May 29, 2013 VIA EDGAR TRANSMISSION Securities and Exchange Commission treet, N.E. Washington, D.C.20549 Re: Community Capital Trust (the “Trust”) (Formerly, The Community Reinvestment Act Qualified Investment Fund) – Post-Effective Amendment No. 24 (Registration No. 333-71703) On behalf of the Trust, transmitted herewith for filing under the Securities Act of 1933, as amended (the “1933 Act”), is Post-Effective Amendment No. 24, and for filing under the Investment Company Act of 1940, as amended, is Amendment No. 26, to the Registration Statement on Form N-1A (the “Amendment”) of the Trust.The Amendment is being filed pursuant to paragraph (b) of Rule 485 under the 1933 Act to register shares of a new series of the Trust, the CCM Active Income Fund and to respond to staff comments on the Amendment, finalize certain disclosure and file certain exhibits. Please note that on the effective date of the Amendment, the Trust’s name will be changed to Community Capital Trust and the Trust’s existing series will be known as The Community Reinvestment Act Qualified Investment Fund. Questions and comments may be directed to the undersigned at (312) 569-1107 or, in the undersigned’s absence, to Mary Jo Reilly at (215) 988-1137. Sincerely yours /s/ David L. Williams David L. Williams
